OPINION of the Court, by
Ch. J. Boyle.
This is a writ of error to a decree obtained by the defendants in error against the plaintiffs for the specific execution of an obligation for the conveyance of 300 acres of land, executed by the ancestor of the plaintiffs in error to J°hn Berry. The obligation bears date the 19th of Oc-tober 1782, and the defendants claim to be proprietors 0f the obligation in virtue of an assignment to them by yie representatives of Berry, but have not made Berry’s representatives parties to the suit.
As the obligation was not assignable by law, it is plain that the assignors were necessary parties to a suit brought for the purpose of enforcing its execution; and as they were not made parties to the suit, the decree, according to the repeated decisions of this court, is on that ground erroneous. The rule recognized by these decisions is not, as was insinuated at the bar, one recently established by this court. On the contrary, it is as old as the institution of a court of chancery, and the principle upon which it is founded is consonant to the dictates of common sense and coeval with reason itself. The defendants in error may have been ignorant of the existence of such a rule, but they cannot on that ground claim an exemption from its operation, nor can the rule Be said for that reason to be retroactive in its effects.
The decree must be reversed with costs, and the cause remanded that the bill may be amended and new proceedings had not inconsistent with the foregoing opinion.